Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$500,000,000

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of October 14, 2005

 

Among

 

LEGG MASON, INC.,

as Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,

as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger and Book Manager

 

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NEW YORK and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Co-Syndication Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Terms Generally    15

SECTION 1.03.

   Accounting Terms; GAAP    16

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

   16

SECTION 2.01.

   The Loans; Application of Proceeds    16

SECTION 2.02.

   Making the Loans, Evidence of Debt    16

SECTION 2.03.

   Fees    18

SECTION 2.04.

   Reductions of the Commitments    18

SECTION 2.05.

   Repayment    18

SECTION 2.06.

   Interest    19

SECTION 2.07.

   Additional Interest on Eurodollar Rate Loans    20

SECTION 2.08.

   Interest Rate Determinations; Changes in Rating Systems    20

SECTION 2.09.

   Voluntary Conversion and Continuation of Loans    21

SECTION 2.10.

   Prepayments of Loans    22

SECTION 2.11.

   Payments; Computations; Etc.    22

SECTION 2.12.

   Sharing of Payments, Etc.    24

SECTION 2.13.

   Increased Costs    24

SECTION 2.14.

   Illegality    26

SECTION 2.15.

   Taxes    26

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders    28

SECTION 2.17.

   Break Funding Payments    29

ARTICLE III CONDITIONS OF LENDING

   30

SECTION 3.01.

   Conditions Precedent to Initial Borrowing    30

SECTION 3.02.

   Conditions Precedent to Each Borrowing    31

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   31

SECTION 4.01.

   Representations and Warranties    31

ARTICLE V COVENANTS

   34

SECTION 5.01.

   Affirmative Covenants    34

SECTION 5.02.

   Negative Covenants    36

SECTION 5.03.

   Financial Covenants    37

ARTICLE VI EVENTS OF DEFAULT

   38

SECTION 6.01.

   Events of Default    38

ARTICLE VII THE ADMINISTRATIVE AGENT

   40

SECTION 7.01.

   Appointment and Authority    40

SECTION 7.02.

   Rights as a Lender    40

SECTION 7.03.

   Exculpatory Provisions    40

SECTION 7.04.

   Reliance by Administrative Agent    41

SECTION 7.05.

   Delegation of Duties    42

SECTION 7.06.

   Resignation of Administrative Agent    42

SECTION 7.07.

   Non-Reliance on Administrative Agent and Other Lenders    43

SECTION 7.08.

   No Other Duties; Etc.    43

ARTICLE VIII MISCELLANEOUS

   43

SECTION 8.01.

   Amendments, Etc.    43

SECTION 8.02.

   Notices, Etc.    44

 

i



--------------------------------------------------------------------------------

SECTION 8.03.

   No Waiver; Remedies; Setoff    46

SECTION 8.04.

   Expenses; Indemnity; Damage Waiver    46

SECTION 8.05.

   Binding Effect, Successors and Assigns    48

SECTION 8.06.

   Assignments and Participations    48

SECTION 8.07.

   Governing Law; Jurisdiction; Etc.    51

SECTION 8.08.

   Severability    51

SECTION 8.09.

   Counterparts; Integration; Effectiveness; Execution    52

SECTION 8.10.

   Survival    52

SECTION 8.12.

   Confidentiality    53

SECTION 8.13.

   No Fiduciary Relationship    53

SECTION 8.14.

   Headings    54

SECTION 8.15.

   USA PATRIOT Act    54

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Lenders and Commitments Schedule II    Existing Liens

 

EXHIBITS

 

Exhibit A    Form of Note Exhibit B    Form of Notice of Borrowing Exhibit C   
Form of Assignment and Assumption Exhibit D-1    Form of Opinion of Borrower’s
Internal Counsel Exhibit D-2    Form of Opinion of Special New York Counsel to
the Borrower Exhibit E    Form of Opinion of Special New York Counsel to the
Administrative Agent

 

iii



--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT dated as of October 14, 2005 (this “Agreement”) among
LEGG MASON, INC., a Maryland corporation (the “Borrower”), each of the Lenders
(as defined below) party hereto, and CITIBANK, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”).

 

Pursuant to the Transaction Agreement dated as of June 23, 2005 (the
“Transaction Agreement”) by and between Citigroup Inc. and the Borrower, the
Borrower has agreed to acquire (directly or through one of its wholly-owned
subsidiaries) the shares of capital stock of certain subsidiaries of Citigroup
Inc. known collectively as the business unit Citigroup Asset Management (the
“Acquisition”).

 

The Borrower has requested that the Lenders make revolving credit loans to it in
aggregate amount at any one time outstanding up to but not exceeding
$500,000,000, and the Lenders are willing to make such loans on and subject to
the terms and conditions set forth herein.

 

Accordingly, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“Acquisition” has the meaning specified in the recitals hereto.

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank, N.A., 2 Penns Way, Suite
200, New Castle, Delaware 19720, ABA No.: 021-00-0089, Account No.: 36852248,
Account Name: Medium Term Finance, Reference: Legg Mason, Attention: John
Davidson, or such other account as may be designated by the Administrative Agent
from time to time.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

 

5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Applicable Facility Fee Rate” means, while any particular Rating Level applies,
the rate per annum set forth below opposite the reference to such Rating Level:

 

Rating Level  

--------------------------------------------------------------------------------

   Applicable Facility
Fee Rate


--------------------------------------------------------------------------------

 

Rating Level 1

   0.065 %

Rating Level 2

   0.080 %

Rating Level 3

   0.100 %

Rating Level 4

   0.125 %

Rating Level 5

   0.150 %

 

provided that if at any time the Debt Ratings of Moody’s and S&P would lead to
different Rating Levels, the “Applicable Facility Fee Rate” will be determined
based on the Rating Level one above the lower Rating Level (Rating Level 1 being
the highest and Rating Level 5 being the lowest). Each change in the Applicable
Facility Fee Rate resulting from a Rating Level Change shall be effective on the
date on which such Rating Level Change is first announced by Moody’s or S&P, as
the case may be.

 

“Applicable Margin” means:

 

(a) for any Base Rate Loan, 0.000% per annum; and

 

(b) for any Eurodollar Rate Loan and while any particular Rating Level applies,
the rate per annum set forth below opposite the reference to such Rating Level:

 

Rating Level  

--------------------------------------------------------------------------------

   Applicable
Margin


--------------------------------------------------------------------------------

 

Rating Level 1

   0.185 %

Rating Level 2

   0.220 %

Rating Level 3

   0.250 %

Rating Level 4

   0.375 %

Rating Level 5

   0.475 %

 

provided that if at any time the Debt Ratings of Moody’s and S&P would lead to
different Rating Levels, the “Applicable Margin” will be determined based on the
Rating Level one above the lower Rating Level (Rating Level 1 being the highest
and Rating Level 5 being the lowest). Each change in the Applicable Margin
resulting from a Rating Level Change shall be effective on the date on which
such Rating Level Change is first announced by Moody’s or S&P, as the case may
be.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Assignment Date” has the meaning specified in Section 8.06(b).

 

“Base Rate” means a fluctuating interest rate per annum which shall at any time
be equal to the higher of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate; and

 

(b) 1/2 of 1% per annum above the Federal Funds Rate.

 

“Base Rate Loan” means a Loan which bears interest at rates based upon the Base
Rate.

 

“Borrower” has the meaning specified in the introduction hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Business Day” means any day of the year that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in U.S. Dollar deposits in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended from time to time,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Equity Interests representing more than 51% of the issued
and outstanding Voting Shares of the Borrower or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
or a committee thereof nor (ii) appointed by directors so nominated.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Closing Date” means the date on which the Administrative Agent confirms to the
Borrower that the conditions precedent to the initial Borrowing set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 8.01).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in an aggregate amount at any one time outstanding
up to the amount set forth opposite such Lender’s name on Schedule I or, if such
Lender has entered into an Assignment and Assumption, set forth for such Lender
in the Register, as such amount may be reduced pursuant to Section 2.04(b). The
initial aggregate amount of the Lenders’ Commitments is $500,000,000.

 

“Commitment Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Commitment Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Commitment Termination Date” means the Maturity Date.

 

“Consolidated” refers to the consolidation of accounts of any Person and its
Subsidiaries without duplication in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a Consolidated basis, Consolidated net income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated net income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount with respect to Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated net income for such period, losses on sales of
assets outside of the ordinary course of business), and (f) any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
net income for such period, the sum of (a) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated net income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any other non-cash
income, all as determined

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

without duplication on a Consolidated basis in accordance with GAAP, in each
case exclusive of the cumulative effect of foreign currency gains or losses. For
the purposes of calculating Consolidated EBITDA for any period in connection
with any determination of the Leverage Ratio, if during such period the Borrower
or any Subsidiary shall have made an acquisition or incurred or assumed any
Indebtedness (without duplication of any Indebtedness incurred to refinance such
assumed Indebtedness), Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition occurred and such
Indebtedness had been incurred or assumed or refinanced on the first day of such
period.

 

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08 or
Section 2.09(a).

 

“Debt Rating” means the long-term, senior unsecured non-credit-enhanced debt
ratings of the Borrower by Moody’s and/or S&P.

 

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, by the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any of its ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

of such Lender or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the rate appearing on Telerate Page 3750 at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate Loan for
such Interest Period shall be the rate equal to the average (rounded upwards, if
necessary, to the nearest 1/16 of 1%) of the respective rates notified to the
Administrative Agent by the Reference Banks as the rate at which U.S. Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by such Reference Banks in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, subject, however, to the
provisions of Section 2.08.

 

“Eurodollar Rate Loan” means a Loan which bears interest at rates based upon the
Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” of any Lender, for any Interest Period for
any Eurodollar Rate Loan, means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Representations” means the representations and warranties set forth in
the last sentence of Section 4.01(e) and in Section 4.01(f)(i).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income, overall gross income or overall gross receipts (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes) or capital
taxes, by the jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------

Borrower under Section 2.16(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.15(a).

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means the Fee Letter dated June 22, 2005, between the Borrower and
Citigroup Global Markets Inc., providing for, among other things, the payment of
certain fees in connection with this Agreement.

 

“Financial Officer” means the chief financial officer, principal financial
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor,

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 8 -



--------------------------------------------------------------------------------

direct or indirect, (a) to purchase or pay (or to advance or supply funds for
the purchase or payment of) such Indebtedness or other obligation or to purchase
(or to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of
guarantee issued to support such Indebtedness or obligation; provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness at any time to be deemed to be an
amount equal to the fair market value of the property subject to such Lien if
such Indebtedness has not been assumed), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) the net liability of such Person in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 9 -



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 8.04(b).

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a Consolidated basis, the sum of all cash interest payable in respect of
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition of Indebtedness herein (and of the kind referred to in clause (g) of
such definition to the extent it relates to Indebtedness of the kinds referred
to in clauses (a), (b) and (h) of the definition thereof).

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made, or Continued or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three, six or, with the consent of all of the
Lenders, nine or twelve months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(i) the Borrower may not select any Interest Period that ends after the Maturity
Date;

 

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

 

“Lead Arranger” means Citigroup Global Markets Inc. in its capacity as Lead
Arranger and Book Manager.

 

“Lender” means each bank or other financial institution listed on the signature
pages hereof and each Person that shall become a party hereto pursuant to
Section 2.16(b) or 8.06(b).

 

“Leverage Ratio” means, at any time, the ratio of (a) the aggregate outstanding
principal amount of all Indebtedness of the kinds referred to in clauses (a),
(b) and (h) of the definition of “Indebtedness” herein (and of the kind referred
to in clause (g) of such definition to the extent it relates to Indebtedness of
the kinds referred to in clauses (a), (b) and (h) of the definition thereof) of
the Borrower and its Subsidiaries at such time to

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 10 -



--------------------------------------------------------------------------------

(b) Consolidated EBITDA for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Loan” means each loan by a Lender to the Borrower as part of a Borrowing under
Section 2.01(a) and refers to a Base Rate Loan or a Eurodollar Rate Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes and the Fee
Letter.

 

“Majority Lenders” means at any time (a) Lenders holding more than 50% of the
Commitments, or (b) if the Commitments have terminated, Lenders having more than
50% of the aggregate amount of the unpaid principal amount of the Loans.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (ii) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (iii) the rights of or benefits available
to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness issued or incurred under any
agreement or instrument (or series of related agreements or instruments) in an
aggregate outstanding principal amount of $50,000,000 or more. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
a Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” means the date five (5) years after the Closing Date, provided
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Note” has the meaning specified in Section 2.02(g).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 11 -



--------------------------------------------------------------------------------

under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 8.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.01(d);

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.01(d);

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(k); and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary thereof;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted 12b-1 Recourse Financing Transaction” means a pledge by the Borrower
or a Subsidiary of 12b-1 Fees to a third party in order to secure Indebtedness
extended by such third party to the Borrower or such Subsidiary, provided that
the aggregate principal amount of such Indebtedness does not exceed
$250,000,000.

 

“Permitted 12b-1 Transactions” means a Permitted 12b-1 True Sale Transaction or
a Permitted 12b-1 Recourse Financing Transaction.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 12 -



--------------------------------------------------------------------------------

“Permitted 12b-1 True Sale Transaction” means a sale by the Borrower or a
Subsidiary of 12b-1 Fees to a 12b-1 Purchaser in a true sale transaction without
recourse based upon the collectibility of the 12b-1 Fees sold and the sale or
pledge of such 12b-1 Fees (or an interest therein) by such 12b-1 Purchaser, in
each case without any Guarantee by, or other recourse to or credit support by,
the Borrower or any Subsidiary or recourse to any assets of the Borrower or any
Subsidiary other than customary recourse in similar transactions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Process Agent” has the meaning specified in Section 8.07(d).

 

“Rating Level” means Rating Level 1, Rating Level 2, Rating Level 3, Rating
Level 4 or Rating Level 5.

 

“Rating Level 1” means that the Debt Rating is A1 or better by Moody’s or A+ or
better by S&P.

 

“Rating Level 2” means that Rating Level 1 does not apply and the Debt Rating is
A2 by Moody’s or A by S&P.

 

“Rating Level 3” means that Rating Level 1 and Rating Level 2 do not apply and
the Debt Rating is A3 by Moody’s or A- by S&P.

 

“Rating Level 4” means that Rating Level 1, Rating Level 2 and Rating Level 3 do
not apply and the Debt Rating is Baa1 by Moody’s or BBB+ by S&P.

 

“Rating Level 5” means that Rating Level 1, Rating Level 2, Rating Level 3 and
Rating Level 4 do not apply and the Debt Rating is Baa2 or lower by Moody’s or
BBB or lower by S&P, and shall include any period during which neither Moody’s
nor S&P shall have in effect a Debt Rating.

 

“Rating Level Change” means a change in the Debt Rating by either or both of
Moody’s or S&P (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the Debt Rating is first announced by Moody’s or S&P, as the case may
be.

 

“Reference Banks” means the principal London office of each of Bank of America,
N.A., Citibank and JPMorgan Chase Bank, N.A.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 13 -



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.06(c).

 

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Responsible Officer” of the Borrower means the Chief Financial Officer, the
Treasurer, any Executive Vice President, any Senior Vice President, any Vice
President, any Director and any Counsel to the Borrower.

 

“S&P” means Standard and Poor’s Ratings Services, presently a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the U.S. Securities and Exchange Commission or the Public
Company Accounting Oversight Board.

 

“Significant Subsidiary” shall mean, at any time, a Subsidiary that as of such
time meets the definition of a “significant subsidiary” contained in Regulation
S-X of the Securities and Exchange Commission as in effect on the date hereof.

 

“Subsidiary” means any corporation, partnership, limited liability company or
other entity of which at least a majority of the Voting Shares are at the time
directly or indirectly owned or controlled by the Borrower or one or more
Subsidiaries of the Borrower, or by the Borrower and one or more Subsidiaries of
the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to Tax or penalties applicable
thereto.

 

“Telerate Page 3750” means Page 3750 of the Telerate Service or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market.

 

“Transaction Agreement” has the meaning specified in the recitals hereto.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 14 -



--------------------------------------------------------------------------------

“12b-1 Fees” means certain charges and fees, permitted by Rule 12b-1 of the
Investment Company Act of 1940, payable by an investor in a fund offered by the
Borrower or any Subsidiary.

 

“12b-1 Purchaser” means a Subsidiary or a financial institution or trust that
purchases 12b-1 Fees in connection with a Permitted 12b-1 True Sale Transaction.

 

“Type” refers to whether a Loan is a Base Rate Loan or a Eurodollar Rate Loan.

 

“United States” means the United States of America.

 

“U.S. Dollars” and “$” means the lawful currency of the United States.

 

“Voting Shares” means, with respect to any Person, Equity Interests having by
terms thereof voting power to elect a majority of the board of directors, or
other individuals performing similar functions, of such Person.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
which all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly-Owned Subsidiaries of such Person or by such
Person and one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 15 -



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Section 5.03, the Borrower will cause
the last day of its fiscal year to be March 31 or, with prior written notice to
the Administrative Agent, December 31.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Loans; Application of Proceeds.

 

(a) The Loans. The Lenders severally agree, on the terms and conditions
hereinafter set forth, to make loans to the Borrower (each, a “Loan”) from time
to time on any Business Day from the Closing Date until the Commitment
Termination Date, in an aggregate amount up to but not exceeding the aggregate
amount of the Commitments. Within the limits of each Lender’s Commitment, the
Borrower may from time to time borrow under this Section 2.01, prepay Loans in
whole or in part pursuant to Section 2.10 and reborrow under this Section 2.01,
all on the terms and conditions of this Agreement.

 

(b) Use of Proceeds. The Borrower shall use the proceeds of the Loans solely for
working capital and general corporate purposes.

 

SECTION 2.02. Making the Loans, Evidence of Debt.

 

(a) (i) Each Borrowing by the Borrower shall be in a minimum amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, and shall
be made on notice, given not later than 11:00 a.m. (New York City time) on the
third Business Day prior to the date of such Borrowing (in the case of a
Borrowing consisting of Eurodollar Rate Loans) or given not later than 11:00
a.m. (New York City time) on the Business Day of such Borrowing (in the case of
a Borrowing consisting of Base Rate Loans), by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof.

 

(ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
irrevocable and binding on the Borrower and shall be in writing in substantially
the form

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 16 -



--------------------------------------------------------------------------------

of Exhibit B, specifying therein the requested (1) date of such Borrowing,
(2) Type of Loans comprising such Borrowing, (3) aggregate amount of such
Borrowing, and (4) in the case of a Borrowing consisting of Eurodollar Rate
Loans, initial Interest Period for each such Loan.

 

(iii) Each Lender shall, before 2:00 p.m. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing.

 

(iv) After the Administrative Agent’s receipt of such funds, and subject to the
satisfaction of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account of the Borrower
maintained at the Administrative Agent’s address referred to in
Section 8.02(a)(iii).

 

(b) Each Borrowing and each Conversion or Continuation thereof shall consist of
Loans of the same Type (and, if such Loans are Eurodollar Rate Loans, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments. Anything in
subsection (a) above to the contrary notwithstanding, (i) if no election as to
the Type of Loans is specified, then the requested Loans shall be comprised of
Base Rate Loans, and (ii) if no Interest Period is specified with respect to any
Eurodollar Rate Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(c) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder. The Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f) The entries made in the accounts maintained pursuant to subsection (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to the Borrower in accordance with the terms of this Agreement.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 17 -



--------------------------------------------------------------------------------

(g) Any Lender may, through the Administrative Agent, request that the Loans to
be made by it to the Borrower be evidenced by a promissory note of the Borrower.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or its registered assigns),
substantially in the form of Exhibit A (each such promissory note, a “Note”), in
the amount of the Commitment of such Lender and dated the Closing Date.

 

SECTION 2.03. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the Administrative Agent’s own account, an administrative agency fee at the
times and in the amounts set forth in the Fee Letter.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee on the daily average amount of such Lender’s
Commitment, whether or not utilized, for each day during the period from the
date hereof until the Commitment Termination Date, at a rate per annum equal to
the Applicable Facility Fee Rate in effect from time to time, payable in arrears
on the last Business Day of each March, June, September and December of each
year, on the Commitment Termination Date and on the date of termination of the
Commitments.

 

SECTION 2.04. Reductions of the Commitments.

 

(a) The Commitment of each Lender shall be automatically reduced to zero on the
Commitment Termination Date.

 

(b) In addition, the Borrower shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in a minimum aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
Once terminated or reduced, the Commitments may not be reinstated.

 

SECTION 2.05. Repayment. The Borrower agrees to repay the full principal amount
of each Loan by each Lender, and each such Loan shall mature, on the Maturity
Date.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 18 -



--------------------------------------------------------------------------------

SECTION 2.06. Interest.

 

(a) Ordinary Interest. The Borrower agrees to pay interest on the unpaid
principal amount of each Loan, from the date of such Loan until such principal
amount shall be paid in full, at the following rates per annum:

 

(i) Base Rate Loans. While such Loan is a Base Rate Loan, a rate per annum equal
to the Base Rate in effect from time to time plus the Applicable Margin for Base
Rate Loans as in effect from time to time, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the date
such Base Rate Loan shall be Converted or paid in full.

 

(ii) Eurodollar Rate Loans. While such Loan is a Eurodollar Rate Loan, a rate
per annum for each Interest Period for such Loan equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Loans as in effect from time to time, payable on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day prior to the last day of such Interest Period that
occurs at intervals of three months after the first day of such Interest Period,
and on each date on which such Eurodollar Rate Loan shall be Continued,
Converted or paid in full.

 

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 6.01(a) or (b) shall have occurred and be continuing, the Borrower
shall pay interest on:

 

(i) the unpaid principal amount of each Loan owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in
Section 2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
two percent (2%) per annum above the rate per annum required to be paid on such
Loan pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable, provided
that any Eurodollar Rate Loan shall be Converted into a Base Rate Loan pursuant
to Section 2.08(g)(i) and then bear interest as aforesaid in this
Section 2.06(b)(i); and

 

(ii) the amount of any interest, fee or other amount payable by the Borrower
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable on demand (and in any event in
arrears on the date such amount shall be paid in full), at a rate per annum
equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on Base Rate Loans pursuant to Section 2.06(a)(i) above.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 19 -



--------------------------------------------------------------------------------

SECTION 2.07. Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to each Lender additional interest on the unpaid principal amount of each
Eurodollar Rate Loan of such Lender, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Loan. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.

 

SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.

 

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks (subject to the
provisions set forth in the definition of “Eurodollar Rate” in Section 1.01 and
to clause (c) below).

 

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.06.

 

(c) If (1) fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for any Eurodollar Rate Loans and (2) the relevant rates do not appear on
Telerate Page 3750,

 

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Loans for
such Interest Period;

 

(ii) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan; and

 

(iii) the obligation of the Lenders to make or Continue, or to Convert Loans
into, Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

(d) If, with respect to any Eurodollar Rate Loans, the Majority Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Loans will not adequately and fairly reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Rate Loans
for such Interest Period, the Administrative Agent shall so notify the Borrower
and the Lenders, whereupon:

 

(i) any Notice of Borrowing requesting a Borrowing comprised of Eurodollar Rate
Loans shall be ineffective;

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 20 -



--------------------------------------------------------------------------------

(ii) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan; and

 

(iii) the obligation of the Lenders to make or Continue, or to Convert Loans
into, Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

 

(e) If the Borrower shall fail to select the duration of any Interest Period
following the initial Interest Period for any Eurodollar Rate Loans in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Administrative Agent shall so notify the Borrower and the
Lenders and such Loans will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Loans.

 

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by prepayment or
otherwise, to less than $5,000,000, such Loans shall automatically Convert into
Base Rate Loans.

 

(g) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended.

 

(h) If the rating system of either Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent (on behalf of the
Lenders) shall negotiate in good faith to amend the references to specific
ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall not be effective without the approval
of the Majority Lenders).

 

SECTION 2.09. Voluntary Conversion and Continuation of Loans.

 

(a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Conversion, and subject to the
provisions of Sections 2.08 and 2.14, Convert all or any portion of the
outstanding Loans of one Type comprising part of the same Borrowing into Loans
of the other Type; provided that in the case of any such Conversion of a
Eurodollar Rate Loan into a Base Rate Loan on a day other than the last day of
an Interest Period therefor, the Borrower shall reimburse the Lenders in respect
thereof pursuant to Section 2.17. Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Loans to be Converted, and (z) if such Conversion is into Eurodollar
Rate Loans, the duration of the initial Interest Period for each such Loan. Each
notice of Conversion shall be irrevocable and binding on the Borrower.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 21 -



--------------------------------------------------------------------------------

(b) The Borrower may, on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Continuation, and subject to the
provisions of Sections 2.08 and 2.14, Continue all or any portion of the
outstanding Eurodollar Rate Loans comprising part of the same Borrowing for one
or more Interest Periods; provided that in the case of any such Continuation on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 2.17. Each such
notice of a Continuation shall, within the restrictions specified above, specify
(i) the date of such Continuation, (ii) the Eurodollar Rate Loans to be
Continued and (y) the duration of the initial Interest Period (or Interest
Periods) for the Eurodollar Rate Loans subject to such Continuation. Each notice
of Continuation shall be irrevocable and binding on the Borrower.

 

SECTION 2.10. Prepayments of Loans.

 

(a) The Borrower shall have no right to prepay any principal amount of any Loan
other than as provided in subsection (b) below.

 

(b) The Borrower may, on notice (given not later than 11:00 a.m. (New York City
time) on the second Business Day prior to the date of the proposed prepayment of
Loans (in the case of an Eurodollar Rate Loans) or given not later than 11:00
a.m. (New York City time) on the Business Day of the proposed prepayment of
Loans (in the case of Base Rate Loans)), stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Loans comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount not less than $5,000,000 or integral multiples of $1,000,000 in excess
thereof and (ii) in the case of any such prepayment of a Eurodollar Rate Loan on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 2.17.

 

SECTION 2.11. Payments; Computations; Etc.

 

(a) Payments. The Borrower shall make each payment hereunder and under each
other Loan Document to which it is a party without set-off or counterclaim not
later than 11:00 a.m. (New York City time) on the day when due in U.S. Dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.13, 2.15 or 2.17) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the Assignment Date set
forth therein, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder,

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 22 -



--------------------------------------------------------------------------------

and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such Assignment Date directly
between themselves.

 

(b) Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of facility fee shall be made by the Administrative
Agent, and any computations of interest pursuant to Section 2.07 shall be made
by a Lender, on the basis of a year of 360 days, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(c) Payment Dates. Whenever any payment hereunder or under the Notes would be
due on a day other than a Business Day, such due date shall be extended to the
next succeeding Business Day, and any such extension of such due date shall in
such case be included in the computation of payment of interest; provided,
however, that if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

 

(d) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available at such time in
accordance with Section 2.02(a)(iii) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 23 -



--------------------------------------------------------------------------------

has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

SECTION 2.12. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this subsection shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans other than to the Borrower or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.13. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage); or

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 24 -



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered. This Section 2.13(a) shall not apply to matters covered by
Section 2.15.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of any Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 25 -



--------------------------------------------------------------------------------

SECTION 2.14. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make or Continue Eurodollar Rate Loans or to fund or
otherwise maintain Eurodollar Rate Loans hereunder, (i) the obligation of such
Lender to make or Continue, or to Convert Loans into, Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist and
(ii) each Eurodollar Rate Loan of such Lender shall convert into a Base Rate
Loan at the end of the then current Interest Period for such Eurodollar Rate
Loan.

 

SECTION 2.15. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions for Indemnified Taxes or Other Taxes
(including deductions for Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section ) the Administrative Agent and each
Lender receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes or Other Taxes been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes that arise
from any payment made by it under any Loan Document to the relevant Governmental
Authority in accordance with applicable law. Each Lender shall notify the
Borrower on or before the Closing Date of any Other Taxes that to its knowledge
are imposed with respect to any Loan Document by the jurisdiction in which such
Lender is organized or in which its applicable lending office is located.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, and each Lender, within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) attributable to the Borrower under any Loan Document and
paid by the Administrative Agent or such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error, provided
that if the Borrower has satisfied its indemnity obligation and delivers to the
Administrative Agent an opinion of nationally recognized counsel to the effect
that it is more

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 26 -



--------------------------------------------------------------------------------

likely than not that such assertion by the Governmental Authority is incorrect
as a matter of law, each Lender shall reasonably assist the Borrower in
contesting such Taxes (at the sole expense of the Borrower) and seeking refund
thereof and, provided further that such assistance shall not be construed to
impose on any Lender an obligation to disclose information it reasonably
considers confidential or proprietary or arrange its tax affairs other than as
such Lender sees fit.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon such form becoming
obsolete or invalid under applicable regulations or upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender remains
legally entitled to do so), whichever of the following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
applicable substitute or successor form),

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or applicable
substitute or successor form), or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

Each Foreign Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered form or
certificate to the Borrower. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements and, without limiting the generality of the
foregoing, in the case of a Lender that is a United States person within the
meaning of Code section 7701(a)(30) shall deliver to the

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 27 -



--------------------------------------------------------------------------------

Administrative Agent and the Borrower, on or before the date it becomes a party
hereto, two duly executed copies of IRS Form W-9 (or applicable substitute or
successor form).

 

(f) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in good faith and its reasonable discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section (including, in lieu of an actual
refund, a credit against taxes provided by the taxing authority that imposed
such Indemnified Taxes or Other Taxes), it shall pay to the Borrower an amount
equal to such refund or the value of the credit in lieu thereof (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu thereof), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay or return such refund
(or credit in lieu thereof) to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(i) no Default or Event of Default has occurred and is continuing on and as of
the date of such notice and the date of such assignment;

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 28 -



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received the assignment fee specified
in Section 8.06;

 

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(v) such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.17. Break Funding Payments. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense incurred
by such Lender which is in the nature of funding breakage costs or costs of
liquidation or redeployment of deposits or other funds and any other related
expense (but excluding loss of margin or other loss of anticipated profit), upon
reasonable notice thereof, which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making any Borrowing of Eurodollar
Rate Loans after the Borrower has given a Notice of Borrowing requesting the
same in accordance with the provisions of this Agreement (including as a result
of any failure to fulfill, on or before the date specified in such Notice of
Borrowing, the applicable conditions set forth in Article III), (b) default by
the Borrower in making any prepayment of Eurodollar Rate Loan when due after the
Borrower has given notice thereof in accordance with this Agreement, (c) the
making by the Borrower of a prepayment of any Eurodollar Rate Loan on a day
which is not the last day of an Interest Period with respect thereto,
(d) default by the Borrower in payment when due of the principal of or interest
on any Eurodollar Rate Loan, (e) the Conversion or Continuation of any
Eurodollar Rate Loan on a day other than on the last day of an Interest Period
for such Loan, or (f) any assignment such Lender is required to make pursuant to
Section 2.16(b) if such Lender holds Eurodollar Rate Loans at the time of such
assignment. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make a Loan on the occasion of the initial Borrowing shall be subject
to the conditions precedent that the Administrative Agent has received (on or
prior to March 31, 2006) the following, each (unless otherwise specified below)
dated the Closing Date, and each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:

 

(a) Certified copies of (i) the articles of incorporation and by-laws of the
Borrower, (ii) the resolutions of the Board of Directors of the Borrower
authorizing and approving the execution, delivery and performance by it of the
Loan Documents and the transactions contemplated thereby, and (iii) all
documents evidencing other necessary corporate action and governmental,
regulatory or third-party consents and approvals, if any, with respect to the
Loan Documents.

 

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents and any other documents to be delivered
hereunder by the Borrower.

 

(c) A certificate for the Borrower from the Secretary of State of Maryland,
dated a date reasonably close to the date hereof, as to the good standing of and
organizational documents filed by the Borrower.

 

(d) Favorable opinions of the Borrower’s internal counsel, substantially in the
form of Exhibit D-1, and of Shearman & Sterling LLP, special New York counsel to
the Borrower, substantially in the form of Exhibit D-2.

 

(e) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, substantially in the form of Exhibit E.

 

(f) A certificate of a Responsible Officer of the Borrower, dated the Closing
Date, certifying that (i) the representations and warranties contained in
Section 4.01 are true and correct in all material respects on and as of such
date as though made on and as of such date and (ii) no event has occurred and is
continuing on and as of such date which constitutes a Default or an Event of
Default.

 

(g) Evidence of the payment of all fees and invoiced expenses required to be
paid on or prior to the Closing Date in connection with this Agreement.

 

(h) Evidence of the termination of the commitments under the $100,000,000
Amended and Restated Credit Agreement dated as of June 30, 2003 among the
Borrower, the lenders party thereto and The Bank of New York, as administrative
agent for such lenders and payment of all principal, interest and other amounts
payable thereunder.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 30 -



--------------------------------------------------------------------------------

(i) A certified or conformed copy of the Transaction Agreement, together with
evidence that the Acquisition has been consummated or is being consummated
contemporaneously with the occurrence of the Closing Date, in either case
substantially in accordance with the terms of the Transaction Agreement.

 

(j) Such other approvals, opinions and documents relating to this Agreement and
the transactions contemplated hereby as the Administrative Agent or any Lender
may, through the Administrative Agent, reasonably request.

 

The Administrative Agent will promptly notify the Lenders of the occurrence of
the Closing Date.

 

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on the occasion of each Borrowing (including the initial
Borrowing) shall be subject to the conditions precedent that on the date of such
Borrowing (i) each Lender that shall have requested a Note evidencing such Loan
shall have received such Note in accordance with Section 2.02(g), and (ii) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

 

(a) the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes a Default
or an Event of Default.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(a) Organization; Powers. It is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

(b) Authorization. The execution, delivery and performance by it of this
Agreement and each of its Notes, and the borrowing of Loans by it and the use of
proceeds

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 31 -



--------------------------------------------------------------------------------

therefrom, are within its corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.

 

(c) Approvals; No Conflicts; Etc. The execution, delivery and performance by it
of this Agreement and each of its Notes, and the borrowing of Loans by it and
the use of proceeds therefrom (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation or its charter, by-laws
or other organizational documents or any order of any Governmental Authority,
and (iii) will not violate or result in a default under any credit agreement,
loan agreement, note, indenture or other financing agreement, or any other
material agreement or instrument, binding upon it or its assets, or give rise to
a right thereunder to require any payment to be made by it.

 

(d) Enforceability. This Agreement has been duly executed and delivered by it
and constitutes, and each Note when duly executed and delivered by it for value
will constitute, its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

(e) Financial Condition; No Material Adverse Change. The Borrower has heretofore
furnished to the Lenders its Consolidated balance sheet and Consolidated
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2005, reported on by PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2005 certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
Since March 31, 2005, there has been no material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole.

 

(f) No Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting it or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or, except for (x) lawsuits, filed and threatened, in connection with
the voting and soliciting of proxies for closed-end mutual funds managed by
subsidiaries of Citigroup Inc. and (y) threatened lawsuits on behalf of
Guillermo Menéndez and related entities, the Transaction Agreement or the
transactions contemplated hereby or thereby.

 

(g) Margin Regulations. It is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Loans will be used for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock. No proceeds of any Loan will be used for any
purpose that violates Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System as in effect on the date or dates of

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 32 -



--------------------------------------------------------------------------------

such Loan and such use of proceeds. The Borrower is, and after applying the
proceeds of each Loan will be, in compliance with its obligations under
Section 2.01(b).

 

(h) Investment and Holding Company Status. Neither the Borrower nor any of its
Subsidiaries is (i) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 (except that for purposes
of this representation, the term “Subsidiary” shall not include any investment
company a majority of which is owned by the Borrower or one of its Affiliates as
a result of the initial seed capital contributed by the Borrower or such
Affiliate to such investment company in exchange for its shares) or (ii) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

(i) Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and that actual results may differ materially from such information.

 

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Affirmative Covenants. So long as any principal of or interest on
any Loan or any other amount payable under the Loan Documents shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower covenants
and agrees that, unless the Majority Lenders shall otherwise consent in writing:

 

(a) Existence; Conduct of Business. It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its corporate
and legal existence and (ii) except to the extent that failure to do so could
reasonably be expected to have a Material Adverse Effect, the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 5.02(b).

 

(b) Reporting Requirements. It will furnish to the Lenders:

 

(i) within 90 days after the end of each of its fiscal years, its audited
Consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, other than exceptions, if any, in the audited Consolidated balance sheet
and related statements for the fiscal year ending on March 31, 2006 relating
solely to the application of or compliance with applicable Securities Laws in
respect of Subsidiaries acquired in connection with the Acquisition) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a Consolidated basis in accordance
with GAAP consistently applied;

 

(ii) within 45 days after the end of each of the first three fiscal quarters of
each of its fiscal years, its Consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Borrower (x) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (y) setting forth reasonably

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 34 -



--------------------------------------------------------------------------------

detailed calculations demonstrating compliance with Section 5.03 and (z) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in
Section 4.01(e) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

(iv) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by it to its shareholders
generally, as the case may be;

 

(v) promptly after Moody’s or S&P shall have announced a change in Debt Rating,
written notice thereof; and

 

(vi) promptly upon request by the Administrative Agent on behalf of any Lender,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement, as such Lender may reasonably request.

 

(c) Compliance with Laws. It will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including ERISA and all applicable
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(d) Payment Obligations. It will, and will cause each of its Subsidiaries to,
pay all of its Tax liabilities and material governmental obligations, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and it or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

 

(e) Maintenance of Properties; Insurance. It will, and will cause each of its
Significant Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

(f) Books and Records; Visitation and Inspection Rights. It will, and will cause
each of its Subsidiaries to, keep proper books of record and account as are
necessary to prepare Consolidated financial statements in accordance with GAAP,
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 35 -



--------------------------------------------------------------------------------

properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
but in each case subject to and in accordance with all applicable laws of any
Governmental Authority and such confidentiality measures relating thereto as the
Borrower may reasonably require.

 

(g) Notices of Material Events. It will furnish to the Administrative Agent and
each Lender prompt written notice of the following:

 

(i) the occurrence of any Default;

 

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting it that, if
adversely determined and there exists a reasonable possibility of such adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;

 

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability in an aggregate amount exceeding $10,000,000; and

 

(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

(h) Use of Proceeds. It will use the proceeds of the Loans in accordance with
Section 2.01(b); provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any such proceeds.

 

SECTION 5.02. Negative Covenants. So long as any principal of or interest on any
Loan or any other amount payable under the Loan Documents shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, unless the Majority Lenders shall otherwise consent in writing:

 

(a) Liens. It will not, nor will permit any of its Significant Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i) Permitted Encumbrances;

 

(ii) any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries existing on the date hereof and set forth in Schedule II, provided
that (x) such Lien shall not apply to any other property or asset of the
Borrower or any of its

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 36 -



--------------------------------------------------------------------------------

Significant Subsidiaries and (y) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(iii) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Significant Subsidiaries or existing on
any property or asset of any Person that becomes a Significant Subsidiary after
the date hereof prior to the time such Person becomes a Significant Subsidiary;
provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Significant Subsidiary, as the
case may be, (y) such Lien shall not apply to any other property or assets of
the Borrower or any of its Significant Subsidiaries and (z) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Significant Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(iv) any Lien on any property or asset of the Borrower or any of its Significant
Subsidiaries arising in connection with a Permitted 12b-1 Transaction; and

 

(v) Liens on properties or assets of the Significant Subsidiaries of the
Borrower (not otherwise permitted by clauses (i) through (iv) above) securing
obligations in an aggregate amount not exceeding (as to all Significant
Subsidiaries of the Borrower) $200,000,000 at any one time outstanding.

 

(b) Mergers, Consolidations, Sales of Assets, Etc. It will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired), or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation.

 

(c) Transactions with Affiliates. It will not, nor will permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (i) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (ii) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate.

 

SECTION 5.03. Financial Covenants.

 

(a) Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio, as
of the last day of any fiscal quarter of the Borrower, to exceed 2.5:1.0.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 37 -



--------------------------------------------------------------------------------

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters to be less
than 4.0:1.0.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Note when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or Note or any fee
or any other amount (other than principal) payable by the Borrower under any
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made in any
material respect;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower’s
existence), 5.02 or 5.03;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 38 -



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section , (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any if its
Significant Subsidiaries and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; or

 

(m) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section, and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 39 -



--------------------------------------------------------------------------------

declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent under
and in connection with the Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and the Borrower shall have no rights as a third party
beneficiary of any of such provisions.

 

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

SECTION 7.03. Exculpatory Provisions.

 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, the Administrative Agent:

 

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 40 -



--------------------------------------------------------------------------------

the Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(iii) shall not, except as expressly set forth in the Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.

 

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 41 -



--------------------------------------------------------------------------------

SECTION 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under any Loan Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

SECTION 7.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a nationally recognized bank with an office in New York, New York or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this subsection. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations under the Loan Documents (if not already discharged therefrom as
provided above in this subsection). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 42 -



--------------------------------------------------------------------------------

SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

SECTION 7.08. No Other Duties; Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger and Book Manager or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under any of the Loan Documents, except in its capacity, as a
Lender hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Majority Lenders, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01 or, in the case of the
initial Borrowing, Section 3.02, (b) increase the Commitments of such Lenders or
subject such Lenders to any additional obligations, (c) reduce the principal of,
or interest on, the Notes or any fees (other than the Administrative Agent’s fee
referred to in Section 2.03) or other amounts payable hereunder, (d) postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees (other than the Administrative Agent’s fee referred to in Section 2.03) or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder or (f) amend Section 2.12, or this Section 8.01; and provided further,
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under any Loan
Document. This Agreement, the Notes and the Fee Letter constitute the entire
agreement of the parties hereto and thereto with respect to the subject matter
hereof and thereof.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 43 -



--------------------------------------------------------------------------------

SECTION 8.02. Notices, Etc.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsections (b) and
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

(i) if to the Borrower:

 

Legg Mason, Inc.

100 Light Street

30th Floor

Baltimore, Maryland 21202

 

Attention: Charles J. Daley, Jr.

 

Telephone No.: 410-454-2935

Telecopier No.: 410-454-2986

 

(ii) if to the Administrative Agent:

 

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, Delaware 19720

 

Attention: John Davidson

Telephone No.: 302-894-6171

Telecopier No.: 212-944-1410; and

 

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;

 

provided that any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. Except as provided in subsection (d) below, notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), except that
notices and communications to the Administrative Agent pursuant to Article II or
VII shall not be effective until received by the Administrative Agent. Notices
delivered through electronic communications to the extent provided in
subsections (b) and (c) below, shall be effective as provided in said
subsections (b) and (c).

 

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 44 -



--------------------------------------------------------------------------------

Administrative Agent pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (ii) provides notice of any
Default or Event of Default under this Agreement or (iii) is required to be
delivered to satisfy any condition precedent to the occurrence of the Closing
Date and/or any borrowing (all such non-excluded communications being referred
to herein collectively as “Communications”), by transmitting the Communications
in an electronic/soft medium in a format acceptable to the Administrative Agent
to oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue
to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF SUCH
OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 45 -



--------------------------------------------------------------------------------

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

SECTION 8.03. No Waiver; Remedies; Setoff.

 

(a) No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

(b) Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of such now or hereafter existing under this Agreement or
any other Loan Document to such Lender irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 8.04. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facility provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or, during the continuance of an
Event of Default, protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 46 -



--------------------------------------------------------------------------------

Section, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent in connection
with such capacity.

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it will not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.

 

(e) Payments. All amounts due under this Section shall be payable not later than
10 days after demand therefor.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 47 -



--------------------------------------------------------------------------------

SECTION 8.05. Binding Effect, Successors and Assigns. This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

SECTION 8.06. Assignments and Participations.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 48 -



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself a Lender with a Commitment or an
Affiliate of such Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Assignment Date specified
in each Assignment and Assumption (an “Assignment Date”), the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13 and 8.04 with respect to facts
and circumstances occurring prior to such Assignment Date. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address specified in Section 8.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 49 -



--------------------------------------------------------------------------------

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of 2.13 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.03(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 2.12 as though it were a Lender.

 

If a Foreign Lender sells a participating interest to a Participant which seeks
to obtain the benefits of Section 2.15, then such Lender shall promptly provide
the Borrower and the Administrative Agent with documentation reflecting the
portion of its Commitment and/or Loans sold pursuant to such participating
interest on a properly completed and duly executed Internal Revenue Service Form
W-8IMY (or any successor or substitute form) with any required attachments and
the portion of its Commitment and/or Loans retained on a properly completed or
duly executed forms or statements as required pursuant to section 2.15(e).

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 50 -



--------------------------------------------------------------------------------

SECTION 8.07. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(b) Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

(c) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Service of Process. The Borrower agrees that service of process in any
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
CT Corporation System (the “Process Agent”) as agent for the Borrower in New
York, New York for service of process at its address at 111 Eighth Avenue, New
York, New York 10011, or at such other address of which the Administrative Agent
shall have been notified in writing by the Borrower; provided that, if the
Process Agent ceases to act as the Borrower’s agent for service of process, the
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as the Borrower’s
agent for service of process. Each other party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

SECTION 8.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 51 -



--------------------------------------------------------------------------------

SECTION 8.09. Counterparts; Integration; Effectiveness; Execution.

 

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 8.10. Survival. The provisions of Sections 2.13, 2.15, 2.17 and 8.04 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the Commitments or the termination of this Agreement or any provision
hereof. In addition, all covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

 

SECTION 8.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 52 -



--------------------------------------------------------------------------------

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under any Loan Document or any action or proceeding relating to any
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 8.13. No Fiduciary Relationship. Each Borrower acknowledges that neither
any Lender nor the Administrative Agent has any fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with any Loan
Document, and the relationship between the Administrative Agent and the Lenders,
on the one hand, and the Borrower, on the other, in connection herewith or
therewith is solely that of debtor and creditor. This Agreement does not create
a joint venture among the parties.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 53 -



--------------------------------------------------------------------------------

SECTION 8.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 8.15. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

- 54 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

LEGG MASON, INC.

By:   /s/    CHARLES J. DALEY, JR.        

Name:

  Charles J. Daley, Jr.

Title:

  Senior Vice President,
Chief Financial Officer and Treasurer

 

5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Administrative Agent

By:   /s/    MATTHEW NICHOLLS        

Name:

  Matthew Nicholls

Title:

  Director

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS

CITIBANK, N.A.

By:   /s/    MATTHEW NICHOLLS        

Name:

  Matthew Nicholls

Title:

  Director

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:   /s/    AMY PEDEN        

Name:

  Amy Peden

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:   /s/    MICHAEL PENSARI        

Name:

  Michael Pensari

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/    GAYMA Z. SHIVNARAIN        

Name:

  Gayma Z. Shivnarain

Title:

  Director By:   /s/    RUTH LEUNG        

Name:

  Ruth Leung

Title:

  Director

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:   /s/    MARYBETH MULLEN        

Name:

  Marybeth Mullen

Title:

 

Managing Director

JPMorgan Chase Bank, NA

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

By:   /s/    MATTHEW S.R. TUCK         

Name:

  Matthew S.R. Tuck

Title:

 

Vice President

Financial Institutions, USA

T020

By:   /s/    ELAINE B. KALLENBACH         

Name:

  Elaine B. Kallenbach

Title:

 

Assistant Vice President

Financial Institutions USA

K-027

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY By:   /s/    JAMES H. REICHERT        

Name:

  James H. Reichert

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA

By:   /s/    LOUIS ALDER        

Name:

  Louis Alder

Title:

  Director

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/    YOSHIHIRO HYAKUTOME        

Name:

  Yoshihiro Hyakutome

Title:

  Joint General Manager

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS

By:   /s/    CINDY CHEN        

Name:

  Cindy Chen

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MANUFACTURERS & TRADERS TRUST CO. By:   /s/    FRANK V. LAGO        

Name:

  Frank V. Lago

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/    KIRK SEAGERS         

Name:

  Kirk Seagers

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/    JASON PAULNOCK        

Name:

  Jason Paulnock

Title:

  Vice President By:   /s/    ELIZABETH S. COLLINS        

Name:

  Elizabeth S. Collins

Title:

  Vice President

 

REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

SCHEDULE I

 

LENDERS AND COMMITMENTS

 

LENDER  

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

Citibank, N.A.

   $ 104,166,666.66

Bank of America, N.A.

   $ 41,666,666.67

The Bank of New York

   $ 41,666,666.67

Deutsche Bank AG New York Branch

   $ 41,666,666.67

JPMorgan Chase Bank, N.A.

   $ 41,666,666.67

Lloyds TSB Bank plc

   $ 41,666,666.67

State Street Bank and Trust Company

   $ 41,666,666.67

Merrill Lynch Bank USA

   $ 31,250,000.00

Sumitomo Mitsui Banking Corporation

   $ 31,250,000.00

Citizens Bank of Massachusetts

   $ 20,833,333.33

Manufacturers & Traders Trust Co.

   $ 20,833,333.33

PNC Bank, National Association

   $ 20,833,333.33

Wells Fargo Bank, National Association

   $ 20,833,333.33     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL COMMITMENTS

   $ 500,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

SCHEDULE I



--------------------------------------------------------------------------------

 

EXHIBIT A

 

[FORM OF NOTE]

 

PROMISSORY NOTE

 

$[_________]   

[________], 20[__]

New York, New York

 

FOR VALUE RECEIVED, LEGG MASON, INC., a Maryland corporation (the “Borrower”),
hereby promises to pay to the order of [NAME OF LENDER] (the “Lender”), at such
of the offices of Citibank, N.A. in New York, New York as shall be notified to
the Borrower from time to time, the principal sum of [DOLLAR AMOUNT] United
States Dollars, in lawful money of the United States and in immediately
available funds, on                         , 2010, or such lesser amount at any
time as shall equal the then aggregate outstanding principal amount of Loans by
the Lender under the Revolving Credit Agreement referred to below and to pay
interest on the unpaid principal amount hereof, at such office, in like money
and funds, for the period commencing on the date hereof until the principal
hereof shall be paid in full, at the rates per annum and on the dates provided
in the Revolving Credit Agreement referred to below.

 

This Note evidences Loans made by the Lender under the Revolving Credit
Agreement dated as of October 14, 2005 (as modified and supplemented and in
effect from time to time, the “Revolving Credit Agreement”) among the Borrower,
the lenders party thereto (including the Lender) and Citibank, N.A., as
Administrative Agent. Terms used but not defined in this Note have the
respective meanings assigned to them in the Revolving Credit Agreement.

 

The date, amount, Type, Currency, interest rate and Interest Period of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the Schedule attached
hereto or any continuation thereof, provided that the failure of the Lender to
make any such recordation (or any error in making any such recordation) or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Revolving Credit Agreement or hereunder.

 

The Revolving Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments hereof upon
the terms and conditions specified therein.

 

Except as permitted by Section 8.06 of the Revolving Credit Agreement, this Note
may not be assigned by the Lender to any other Person.

 

FORM OF NOTE



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

LEGG MASON, INC.

By:

   

Name:

   

Title:

   

 

FORM OF NOTE

 

- 2 -



--------------------------------------------------------------------------------

 

SCHEDULE OF REVOLVING CREDIT LOANS

 

This Note evidences Loans made under the within-described Revolving Credit
Agreement to the Borrower, on the dates, in the principal amounts and of the
Types, and bearing interest at the rates and having the Interest Period set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Principal
Amount of Loan

--------------------------------------------------------------------------------

   Type of Loan


--------------------------------------------------------------------------------

   Interest Rate
and Period


--------------------------------------------------------------------------------

   Amount Paid
or Prepaid


--------------------------------------------------------------------------------

   Unpaid
Principal Amount


--------------------------------------------------------------------------------

   Notation
Made By


--------------------------------------------------------------------------------

                                                                                
                                                     

 

FORM OF NOTE

 

- 3 -



--------------------------------------------------------------------------------

 

EXHIBIT B

 

[FORM OF NOTICE OF BORROWING]

 

NOTICE OF BORROWING

 

[Date]

 

Citibank, N.A., as Administrative Agent

    for the Lenders parties to the Revolving Credit

    Agreement referred to below

2 Penns Ways, Suite 200

New Castle, Delaware 19720

 

Attention: [                        ]

 

Ladies and Gentlemen:

 

The undersigned, Legg Mason, Inc. (the “Borrower”), refers to the Revolving
Credit Agreement dated as of October 14, 2005 (as from time to time amended, the
“Revolving Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders party thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby give you notice,
irrevocably, pursuant to Section 2.02 of the Revolving Credit Agreement, that
the undersigned hereby request a Borrowing of Loans thereunder, and in that
connection set forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a)(ii) of the Revolving Credit
Agreement:

 

(i) The Business Day of the Proposed Borrowing is                              ,
            .

 

(ii) The Type of Loans initially comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Rate Loans].

 

(iii) The aggregate amount of the Proposed Borrowing is $                    .

 

(iv) The initial Interest Period for each Loan made as part of the Proposed
Borrowing is                      month[s]]1.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the representations and warranties contained in Section 4.01 (excluding the
Excluded Representations) are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

--------------------------------------------------------------------------------

1 For Eurodollar Rate Loans only.

 

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Default.

 

Very truly yours,

LEGG MASON, INC.

By:

   

Name:

   

Title:

   

 

FORM OF NOTICE OF BORROWING

 

- 2 -



--------------------------------------------------------------------------------

 

EXHIBIT C

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, the “Revolving Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Revolving Credit Agreement, as of the Assignment Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the
Revolving Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Revolving Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

   Assignor:    _____________________________________

2.

   Assignee:    _____________________________________           [and is an
Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:     

4.

   Administrative Agent:    Citibank, N.A., as the administrative agent under
the Revolving Credit Agreement

5.

   Revolving Credit Agreement:    $500,000,000 Revolving Credit Agreement dated
as of October 14, 2005 among Legg Mason, Inc., the Lenders party thereto and
Citibank, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

1 Select as applicable.

 

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount
of Commitment
for all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment
Assigned


--------------------------------------------------------------------------------

   Percentage Assigned
of Commitment


--------------------------------------------------------------------------------

 

Outstanding
Loans

--------------------------------------------------------------------------------

  

CUSIP Number

--------------------------------------------------------------------------------

$    $      %          $    $      %          $    $      %         

 

[7. Trade Date:                                          ]2

 

Assignment Date:                          , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF RECORDATION OF TRANSFER IN
THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

   

Name:

   

Title:

   

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

   

Name:

   

Title:

   

 

[Consented to and]3 Accepted:

 

CITIBANK, N.A., as
Administrative Agent

By:

   

Name:

   

Title:

   

 

[Consented to:]4

 

LEGG MASON, INC.

By:

   

Name:

   

Title:

   

 

--------------------------------------------------------------------------------

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Revolving Credit Agreement.

 

4 To be added only if the consent of Legg Mason is required by the terms of the
Revolving Credit Agreement.

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

2



--------------------------------------------------------------------------------

 

ANNEX 1

 

$500,000,000 REVOLVING CREDIT AGREEMENT

DATED AS OF OCTOBER 14, 2005 AMONG

LEGG MASON, INC., THE LENDERS PARTY THERETO

AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Revolving Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Revolving Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Revolving Credit
Agreement (subject to receipt of such consents as may be required under the
Revolving Credit Agreement), (iii) from and after the Assignment Date, it shall
be bound by the provisions of the Revolving Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Revolving
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(b) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Revolving Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.6

--------------------------------------------------------------------------------

6 The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Assignment Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Assignment Date or with respect to
the making of this assignment directly between themselves.”

 

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

- 2 -